 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   NANCY STRAUSS,                                 Case No. 2:19-cv-05277-GW-AFM
12                          Plaintiff,
                                                    ORDER ACCEPTING FINDINGS
13          v.                                      AND RECOMMENDATIONS OF
14                                                  UNITED STATES MAGISTRATE
     COUNTY OF LOS ANGELES, et al.,                 JUDGE
15
                            Defendants.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
18   Recommendation of United States Magistrate Judge. Further, the Court has engaged
19   in a de novo review of those portions of the Report to which Plaintiff has objected.
20         IT THEREFORE IS ORDERED that
21         (1) the Report and Recommendation of the Magistrate Judge is accepted and
22               adopted;
23         (2) defendants’ Second Motion to Dismiss is granted;
24         (3) plaintiff’s federal claims are dismissed without further leave to amend and
25               with prejudice for failure to state a claim and violation of Rule 8;
26         (4) plaintiff’s state law claims are dismissed without leave to amend but
27               without prejudice; and
28
 1        (5) Judgment shall be entered dismissing this action.
 2

 3   DATED: July 2, 2021
 4

 5
                                          ____________________________________
                                                    GEORGE H. WU
 6                                          UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
